LaROSE, Judge.
Martin D. Singletary appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Mr. Singletary claims that he is innocent of trafficking in methamphetamine and was entrapped by a law enforcement officer and confidential source. We affirm.
In denying the motion, the postconviction court correctly concluded that claims of innocence and entrapment should have been raised on direct appeal and are, therefore, not appropriate for review under rule 3.850. We note, in addition, that Mr. Singletary entered a nolo contendere plea to the trafficking offense. ■ He reserved no right to appeal any claim. Thus, Mr. Singletary’s plea waived any claims for appeal relating to his conviction. See § 924.06(3), Fla. Stat. (2002); see also Robinson v. State, 373 So.2d 898 (Fla.1979).
Affirmed.
SALCINES and SILBERMAN, JJ„ concur.